Citation Nr: 0114870	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  00-24 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for death pension benefits.

ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Manila, Philippines, VA Regional Office 
(RO), which found that the appellant was not entitled to 
nonservice-connected death pension benefits based upon her 
spouse's service. 

FINDING OF FACT

The United States Army Reserve Personnel Center (AR-PERSCEN) 
has certified that the appellant's spouse had regular 
guerilla and regular Philippine Army service. 


CONCLUSION OF LAW

The requirements of basic eligibility for nonservice-
connected pension benefits based on qualifying service by the 
appellant's deceased spouse have not been met. 38 U.S.C.A. §§ 
101(2), 107(b), 1541 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.1(d), (4), 3.6, 3.8, 3.9(a) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to a claim 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile. 

After the RO denied the appellant's claim in August 1999, it 
informed her of her appellate rights.  The RO also provided 
to the appellant the necessary legal definitions pertaining 
to her claim in a statement of the case dated in October 
2000.  Finally, in December 2000, the RO informed the 
appellant of her right to give testimony and submit any 
additional evidence prior to the Board deciding her claim.  
The RO developed the cental information concerning basic 
eligibility for benefits.  Based on the foregoing, VA has 
fulfilled its notice requirement to the appellant under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103). 

Factual Background

The appellant seeks entitlement to nonservice-connected death 
pension benefits based upon her argument that her spouse had 
service as a member of the Regular Philippine Army from May 
1945 to September 1945.  He died in July 1980.  As part of 
her initial claim for benefits in November 1998, the 
appellant submitted a copy of his death certificate and their 
marriage license.  As she did not submit service information 
meeting the criteria set out under 38 C.F.R. § 3.203(a), the 
RO requested verification of the claimed military service.  
ARPERCEN notified the RO that the appellant's spouse had 
service as a member of the Regular Philippine Army and 
recognized guerilla service.  In August 1999, the RO informed 
the appellant that her claim for benefits was disallowed in 
the absence of qualifying service by the appellant's deceased 
spouse.  The appellant filed a notice of disagreement in 
September 2000 and she perfected her appeal to the Board in 
March 2001. 

Eligibility for VA Benefits

Death pension benefits may be paid to a surviving spouse who 
was married to a veteran of World War II for one year or more 
prior to the veteran's death, or for any period of time if a 
child was born of the marriage, or was born to them before 
the marriage, or prior to January 1, 1957.  38 U.S.C.A. § 
1541 (West 1991).  The term "veteran" means a person who 
served in the active military, naval or air service and who 
was discharged or released under conditions other than 
dishonorable.  
38 C.F.R. § 3.1(d) (2000).  Service in the Commonwealth Army 
of the Philippines from and after the dates and hours when 
called into service of the Armed Forces of the United States 
by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of 
the United States dated July 26, 1941, is included for 
compensation benefits, but not for pension benefits.  Service 
department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, 
but not for pension or burial benefits.  38 C.F.R. § 3.8(c) 
and (d).

For the purpose of establishing entitlement to VA benefits, 
the VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate United 
States service department under the following conditions:  
(1) the evidence is a document issued by the United States 
service department; (2) the document contains needed 
information as to length, time and character of service; and, 
(3) in the opinion of the VA the document is genuine and the 
information contained in it is accurate.  
38 C.F.R. § 3.203(a).

Analysis

As set out above, the United States service department 
certified that the appellant's spouse had recognized service 
as a member of the Regular Philippine Army and recognized 
guerrilla service from May 1945 to September 1945.  The 
service department's findings as to service are binding on VA 
for the purposes of establishing service in the U.S. Armed 
Forces, Philippine Commonwealth Army, or Philippine 
guerrillas in the service of the U.S. Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992). 

The veteran's service in the Regular Philippine Army and 
recognized guerrillas, is not deemed to be qualifying service 
for pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.8.  
As evidenced by certifications from the service department, 
the appellant's spouse has no other recognized service.  
Accordingly, it is apparent that favorable action in 
connection with the appellant's claim for death pension 
benefits is not in order.

In Quiban v. Veterans Admin., 928 F.2d. 1154 (D.C. Cir. 
1991), the United States Court of Appeals for the District of 
Columbia upheld the constitutionality of 38 U.S.C.A. § 
107(a).  In Talon v. Brown, 999 F.2d. 514 (Fed. Cir. 1993), 
the United States Court for the Federal Circuit, citing 
Quiban, also upheld the constitutionality of 38 U.S.C.A. § 
107(a).

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; basic eligibility for death pension is precluded 
based on the recognized service.  Therefore, the appeal must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).
ORDER

Entitlement to death pension benefits is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

